Title: To George Washington from Colonel Elias Dayton, 10 July 1777
From: Dayton, Elias
To: Washington, George



Sir,
Elizabeth-town [N.J.] July 10th 1777 7 o’clock.

Since my last, a person has returned from New York; that has been, four days, at that place, observing the motions of the Enemy.
He says, Tuesday last, three Transports sailed, up East-River; with a number of Troops on board; but what number he could not determine; that he heard a number of people talk of them: some said, they were only going to deceive Mr Washington: others said, they were only sick men; and others, that they were going to alarm the Yankeys. That he saw General Clinton in New-York: & heard it said, he had brought with him, three thousand men; but he only saw about One thousand highlanders, which he observed particularly when they landed in New-York. The spy saw several thousand Rakes and scythe-sneaths put on board the vessels: a large number of bricks were put on board, at the same time.
I have just been viewing the tents on Staten-island; and find them the same as for two days past.
The fleet had not sailed this day at one o’clock: and since that, I will answer for it they have not moved as the wind has been South-East.
The Enemy are building several Redoubts near the encampment on the Island. I am your Excellencys most Obedient Humble Servant

Elias Dayton

